Exhibit 10.3

 

STOCK REPURCHASE AGREEMENT

 

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of January
27, 2016 by and between Amarantus Bioscience Holdings, Inc., a Nevada
corporation (the “Company”), and _______ (the “Selling Stockholder”).

 

Recitals

 

WHEREAS, the Selling Stockholder beneficially owns an aggregate of 2,631.556
shares of the Company’s Series H Preferred Stock (the “Series H Preferred”);

 

WHEREAS, the Selling Stockholder desires to sell to the Company, and the Company
desires to repurchase from the Selling Stockholder, an aggregate of 496.031746
shares of Series H Preferred (the “Shares”) at a price of $750,000 (the
aggregate price for the Shares, the “Purchase Price”), upon the terms and
subject to the conditions set forth in this Agreement (the “Repurchase”); and

 

NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

 

Agreement

 

1.           Repurchase.

 

(a) Purchase and Sale. At the Closings (as defined below), the Company hereby
agrees to repurchase from the Selling Stockholder, and the Selling Stockholder
hereby agrees to sell and deliver, or cause to be delivered, to the Company the
Shares. The purchase will occur in three (3) tranches, with the first tranche of
$125,000 being on February 8, 2016 (the “First Closing”). The second tranche
will be for $250,000 and will occur on February 15, 2016 (the “Second Closing”).
The third tranche will be for $375,000 and will occur on February 29, 2016 (the
“Third Closing”; the First Closing, the Second Closing, and the Third Closing,
collectively, the “Closings” and each a “Closing”). The Selling Stockholder
shall not be required to sell any of the Shares at each Closing unless payment
is made by the Company. In the event that a payment is not made at any Closing,
then at the option of the Selling Stockholder, this Agreement may be deemed null
and void as well as any related agreements, including, but not limited to, the
Leak-Out Agreement (as defined below) at the end of the Cure Period, as defined
in the Leak-Out Agreement. The Company acknowledges that the Shares are being
repurchased at a price equal to the product of a) 135% multiplied by b) the sum
of (i) the Stated Value and (ii) all accrued but unpaid dividends (the product
of which shall herein be referred to as the “Repurchase
Premium”).  Notwithstanding the foregoing, the Company may at any time
accelerate the repayment schedule with no additional penalty beyond the
Repurchase Premium.

 

(b) Closings. Subject to the terms and conditions of this Agreement and the
delivery of the deliverables contemplated by Section 1(c) of this Agreement,
each Closing of the sale of the Shares will take place on the dates set forth in
Section 1(a), via the exchange of deliverables, or such other time, date or
place as shall be agreed upon by the parties.

 



 

 

 

(c) Closing Deliveries and Actions. At each Closing, the Company shall deliver
to the Selling Stockholder by wire transfer, in accordance with written
instructions to be provided by the Selling Stockholder in immediately available
funds in an amount equal to the applicable purchase price as set forth in
Section 1(a). Additionally, upon execution of this Agreement the Selling
Stockholder shall execute a Leak-Out Agreement (the “Leak-Out Agreement) that
shall restrict sales of the Company’s common stock as set forth therein.

 

(d) Other Payments. The Company agrees to pay all stamp, stock transfer and
similar duties, if any, in connection with the Repurchase.

 

2.           Representations of the Company. The Company represents and warrants
to the Selling Stockholder that:

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.

 

(b) The Company has the full power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, and has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.

 

(c) This Agreement has been duly and validly authorized, executed and delivered
by the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except to
the extent that (i) such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect affecting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
certain equitable defenses and to the discretion of the court before which any
proceedings thereof may be brought. The execution and delivery of this
Agreement, and the consummation of the transactions contemplated hereby, have
been approved by the Company’s Board of Directors.

 

(d) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, result in the breach of
any of the terms or conditions of, constitute a default under or violate,
accelerate or permit the acceleration of any other similar right of any other
party under, its Articles of Incorporation or Bylaws of the Company, any law,
rule or regulation or any agreement, lease, mortgage, note, bond, indenture,
license or other document or undertaking, to which the Company is a party or by
which the Company or its properties may be bound, nor will such execution,
delivery and consummation violate any order, writ, injunction or decree of any
federal, state, local or foreign court, administrative agency or governmental or
regulatory authority or body (each, an “Authority”) to which the Company or any
of its properties is subject, the effect of any of which, either individually or
in the aggregate, would have, or reasonably be expected to have, a material
adverse effect on the consolidated financial position, stockholders’ equity or
results of operations of the Company and its subsidiaries, taken as a whole or
materially impact the Company’s ability to consummate the transactions
contemplated by this Agreement (a “Material Adverse Effect”); and no consent,
approval, authorization, order, registration or qualification of or with any
such Authority is required for the consummation by the Company of the
transactions contemplated by this Agreement, except such consents, approvals,
authorizations and orders as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 



 2 

 

 

(e) The Company acknowledges that it has not relied upon any express or implied
representations or warranties of any nature made by or on behalf of the Selling
Stockholder, whether or not any such representations, warranties or statements
were made in writing or orally, except as expressly set forth for the benefit of
the Company in this Agreement.

 

(f) The Company further agrees and acknowledges that all representations and
warranties in those certain Securities Purchase Agreements dated September 30,
2015, October 15, 2015, October 23, 2015, and November 12, 2015 (the “Purchase
Agreements”) by and between the Company and the Selling Stockholder remain in
full force and effect notwithstanding anything in this Agreement.

 

3.           Representations of the Selling Stockholder. The Selling Stockholder
represents and warrant to the Company that:

 

(a) The Selling Stockholder is a corporation duly organized, validly existing
and in good standing under the laws of the British Virgin Islands.

 

(b) The Selling Stockholder has the full power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and consummate the
transactions contemplated hereby, and has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.

 

(c) This Agreement has been duly and validly authorized, executed and delivered
by the Selling Stockholder, and constitutes a legal, valid and binding agreement
of the Selling Stockholder, enforceable against the Selling Stockholder in
accordance with its terms, except to the extent that (i) such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect affecting creditors’ rights generally
and (ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to certain equitable defenses and to the
discretion of the court before which any proceedings therefor may be brought.



 



 3 

 

 

(d) The sale of the Shares to be sold by the Selling Stockholder hereunder and
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with, result in the breach of
any of the terms or conditions of, constitute a default under or violate,
accelerate or permit the acceleration of any other similar right of any other
party under, the articles of incorporation, bylaws or any other governing
organizational document of the Selling Stockholder, any law, rule or regulation,
or any agreement, lease, mortgage, note, bond, indenture, license or other
document or undertaking, to which the Selling Stockholder is a party or by which
the Selling Stockholder or its properties may be bound, nor will such execution,
delivery and consummation violate any order, writ, injunction or decree of any
Authority to which the Selling Stockholder or any of its properties is subject,
the effect of any of which, either individually or in the aggregate, would
affect the validity of the Shares to be sold by the Selling Stockholder or
reasonably be expected to materially impact the Selling Stockholder; ability to
perform its obligations under this Agreement; and no consent, approval,
authorization, order, registration or qualification of or with any such
Authority is required for the performance by the Selling Stockholder of its
obligations under this Agreement and the consummation by the Selling Stockholder
of the transactions contemplated by this Agreement in connection with the Shares
to be sold by the Selling Stockholder hereunder, except such consents,
approvals, authorizations and orders as would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
Selling Stockholder’s ability to consummate the transactions contemplated by
this Agreement.

 

(e) The Selling Stockholder has, and immediately prior to the delivery of the
Shares to the Company at each Closing, the Selling Stockholder will have, valid
and unencumbered title to the Shares to be sold by the Selling Stockholder
hereunder at such time of delivery.

 

(f) The Selling Stockholder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
proposed sale of the Shares to the Company and that it has made an independent
decision to sell the Shares to the Company based on the Selling Stockholder’s
knowledge about the Company and its business and other information available to
the Selling Stockholder, which it has determined is adequate for that purpose.

 

4.           Publicity. The Selling Stockholder and the Company agree that it
shall not, and that it shall cause its affiliates and representatives not to,
(a) publish, release or file any initial press release or other public statement
or announcement relating to the transactions contemplated by this Agreement (an
“Initial Press Release ”) before providing a copy of such release, statement or
announcement to the other, and (b) after the date hereof, publish, release or
file any future press release or other public statement or announcement relating
to the transactions contemplated by this Agreement that is materially
inconsistent with any such Initial Press Release. The Company shall (a) by 9:30
a.m. (New York City time) on the business day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including this
agreement and all related agreements as exhibits thereto, with the Securities
and Exchange Commission within the time required by the Securities Exchange Act
of 1934, as amended.

 



 4 

 

 

5.           Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via email
(receipt of which is confirmed) to the recipient. Such notices, demands and
other communications shall be sent as follows:

 

To the Selling Stockholder:

 

With a copy to (which shall not constitute notice):

 

David E. Danovitch, Esq.

Robinson Brog

875 3rd Avenue – 9th Floor

New York, NY 10022

Email: ded@robinsonbrog.com

 

To the Company:

 

Gerald E. Commissiong

President & CEO

Amarantus Bioscience Holdings, Inc.

655 Montgomery St.

Suite 900

San Francisco, CA 94107

email: gerald.commissiong@amarantus.com

 

With a copy to (which shall not constitute notice):

 

Jeffrey Fessler

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006

jfessler@srff.com

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

6.           Miscellaneous.

 

(a) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby until the expiration of the
applicable statute of limitations.

 

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

 5 

 

 

(c) Complete Agreement. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Selling
Stockholder with respect to the subject matter hereof. For the avoidance of
doubt, to the extent that there is any inconsistency between the provisions of
the Purchase Agreements, including the transaction documents related thereto,
(except for the representation and warranties contained in the Purchase
Agreements) and this Agreement, the provisions of this Agreement shall control
and be binding.

 

(d) Counterparts. This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same instrument.

 

(e) Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
either party without the prior written consent of the other party. Except as
otherwise provided herein, this Agreement shall bind and inure to the benefit of
and be enforceable by the Selling Stockholder and the Company and their
respective successors and assigns.

 

(f) No Third Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or shall be construed to confer any legal
or equitable rights or remedies to any person other than the parties to this
Agreement and such successors and permitted assigns.

 

(g) Governing Law. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The
Company and the Selling Stockholder each agrees that any suit or proceeding
arising in respect of this Agreement will be tried exclusively in the U.S.
District Court for the Southern District of New York or, if that court does not
have subject matter jurisdiction, in any state court located in The City and
County of New York, and the Company and the Selling Stockholder each agrees to
submit to the jurisdiction of, and to venue in, such courts.

 

(h) Waiver of Jury Trial. The Company and the Selling Stockholder each hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

(i) Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.

 



 6 

 

 

(j) Remedies. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance or other injunctive relief in order to enforce, or prevent any
violations of, the provisions of this Agreement.

 

(k) Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and the Selling
Stockholder.

 

(l) Expenses. The Company shall pay for the expenses incurred by the Selling
Shareholders with respect to its fees of counsel.

 

(m) Increase of Share Reserve. In connection with the Shares, the Company shall
increase its share reserve to 30,000,000 shares of the Company’s Common Stock.

 

(n) Use of Proceeds. The Company and the Selling Shareholder each agree that
upon execution of this Agreement, $25,000 shall be transferred to Robinson Brog
Leinwand Greene Genovese & Gluck P.C. and $25,000 to Aegis Capital Corp., for an
aggregate of $50,000 at the time of the First Closing.

 

(o) Book Entry. The Selling Shareholder shall have the right to book the
Repurchase of the Shares to any of the shares of the Series H Preferred held by
the Selling Stockholder.

 

[Signatures appear on following pages.]

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.

 

AMARANTUS BIOSCIENCE HOLDINGS, INC.         By:     Name: Gerald Commissiong  
Title: Chief Executive Officer         By:     Name:     Title:           By:  
  Name:     Title:    

 

 

 8



 

 